3/19DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 12/23/2020.
Claims 1, 5, 8-10, and 13-16 are amended.
Claims 1-19 are pending in the application. 
The objections to claims 1, 5, 8, 9 and 13 are withdrawn because the claims have been amended which overcome the objections.
The 101 rejections against claims 10-19 are withdrawn because the claims have been amended which overcome the rejections.
The 112(b) rejections to claims 1-9 are withdrawn because the claims have been amended which overcome the rejection.

Response to Applicant’s Arguments
The applicant’s argument that Apex does not disclose all elements of claim 10, as amended, see from bottom of page 9 to middle of page 10 of the Remarks, filed on 12/23/2020.	However, upon further consideration, a new ground(s) of rejection is made in view of Ricardo N. et al. (US 20060155747 A1, hereinafter Ricardo) in addition to Apex NPL U: “SQL Server database auditing techniques”, hereinafter Apex).  The examiner asserts that Apex in view of Ricardo discloses all the features recited in at least independent claim 10, as amended.  The applicant indicated that claim 10 has been amended to include "generating a trigger script identifying a transaction event to a transaction table," "inserting the trigger script into an audit configuration table," and that the trigger script is executed in response to a transaction event. Applicant’s arguments that Apex may disclose the creation of triggers, it does not disclose that the trigger script is inserted into an audit configuration table. The examiner asserts that Apex in view of Ricardo teaches the trigger script is inserted into an audit configuration table (Apex page 11, there is a “Save” button on the top left for saving the generated script).  Apex teaches the saving of the generated script, which includes metadata for tables, but Apex does not explicitly teach the script is saved in a table.  Ricardo teaches generated metadata can be saved in a file or a database table (Ricardo, para. [0024]: … Metadata 260 maps the selected columns in source table 270 to columns in history table 280, including the names of the columns that SE 210 will use for recording the identification of any user that updates source table 270 and for recording the time at which an update occurs. AT 205 then saves metadata 260 to persistent storage (360), such as a file or a database table, which SE 210 will access during the execution of the database application …).  It is a matter of implementation choice to save the generated script in a file or a database table since the number of options are very limited (file or database table) and there is no clear advantage in saving in one option versus saving in another option.  The instant specification also alternates the method of storages between using audit configuration table ([0003] … updating the audit configuration table with the audit configuration file may be updated with the audit table DDL script.).  As a result, Apex in view of Ricardo teaches that the trigger script is inserted into an audit configuration table; and Apex in view of Ricardo teaches the disputed limitations of claim 10.
The applicant’s argument that Muthuraj does not disclose all elements of claim 16, as amended, see from bottom of page 10 to middle of the end of page 11 of the Remarks, filed on 12/23/2020.  However, upon further consideration, a new ground(s) of rejection is made in view of Apex in addition to Sorna Kumar Muthuraj (NPL V: “Create Audit Table and Insert\Update\Delete Triggers for a given table”, hereinafter Muthuraj) to teach the disputed limitation.
The applicant’s argument that Muthuraj does not disclose “updating the audit table definition using the script”.  The examiner asserts that Muthuraj teaches the limitation.  Muthuraj teaches how to run the script with various options to perform various function on page 2 (Muthuraj page 2, Usage: EXEC GenerateTriggers @Schemaname = 'dbo',@Tablename = 'TableName', @GenerateScriptOnly =0,@ForceDropAuditTable =1).  In the middle of page 2, Muthuraj added a note of changes to the code to support altering audit table versus always dropping and recreating.  This is the update of the audit table definition (Muthuraj middle of page 2: 16-Aug-2016 -- > Modified to generate alter table scripts instead of droping and creating the audit table).  Muthuraj bottom of page 2 teaches whether to execute the generated script or only generate the 
When passed 0 , this will create the audit tables and triggers in the current database).  The execution code is performed on top of page 7 (Muthuraj top of page 7: EXEC(@SQL)
PRINT 'Audit table ' + @QuotedSchemaName + '.' + @QuotedAuditTableName + ' Created \ Altered succesfully'). As a result, Muthuraj teaches the updating of the audit table’s definition.
The applicant’s argument that Muthuraj does not disclose “saving the updated audit table definition in the audit table”.  The examiner asserts that the newly added limitation “saving the updated audit table definition in the audit table” is a new subject matter (please see rejections below), which is not supported by the instant specification.  The instant application indicates an audit table definition can be saved in an audit configuration file ([0021]    In one embodiment, the audit table definition may be in an audit configuration file.) or an audit configuration table ([0056]    In step 425, if the audit table configuration's definition is not consistent with the transaction table, in step 430, a script is generated to address the inconsistencies between the transaction table and audit table, and to capture the difference in the corresponding column in the audit configuration table).  The instant application does not disclose the saving of the audit table definition in an audit table.  For the purpose of prior art examination, configuration table”.  Apex teaches the limitation “saving the updated audit table definition in the audit configuration table”, (Apex, page 23, step 8, figure “The-Script-dialog-showing-the-script-that-generates-the-specified-triggersu1.png”: 
    PNG
    media_image1.png
    467
    1164
    media_image1.png
    Greyscale
;).  There is a Save button enabling a person to save the generated script, the saved script as in a table or a file, the Save icon on the top left.  Although Apex does not disclose the “Save” button would save the script in a database table or a file, it is a matter choice of implementation where to save.  The reason is that the instant applicant does not clearly disclose any advantage between one and another.  Furthermore, the instant application specification also discloses the saving of the audit table definitions in file or a database table without discussing how one benefit over the other or how each’s feature’s distinct attributes can be used in the claimed invention.
In conclusion, Muthuraj in view of Apex teaches the disputed limitations of the claim 16.
	
The applicant’s argument that the combination of Apex and Ricardo does not disclose the limitation “inserting the audit enablement request into an audit configuration table.” of claim 1, as amended, see top of page 8 of the Remarks, filed on 12/23/2020.  However, upon further consideration, a new ground(s) of rejection is made in view of Apex to teach the disputed limitation.  Although Apex does not explicitly mention the saving of the auditing requests when using trigger script, Apex discloses the auditing requests are saved using SQL Server version 2008.  It can be seen that the auditing request Apex created in page 3 is saved as an entry in page 4 in SQL Server Object Explorer:
    PNG
    media_image2.png
    586
    1399
    media_image2.png
    Greyscale

Although the saving of the audit requests is disclosed by Apex, the feature is extrinsically disclosed and available via SQL Server version 2008.  The saving of the audit requests can be found via SQL Server version 2008 documentation.  The saving 

Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time audit table.  It is unclear how the audit table, which is used to store transaction table data, is used to store an audit table definition.  There are references of saving the audit table definition in the specification, however, they are not saved to an audit table.  Specifically, the instant application indicates an audit table definition can be saved in an audit configuration file ([0021]    In one embodiment, the audit table definition may be in an audit configuration file.) or an audit configuration table ([0056]    In step 425, if the audit table configuration's definition is not consistent with the transaction table, in step 430, a script is generated to address the inconsistencies between the transaction table and audit table, and to capture the difference in the corresponding column in the audit configuration table). For the purpose of prior art examination, the Examiner interprets the limitation as “saving the updated audit table definition in the audit configuration table”.	The dependent claims 17-19 are rejected for the same reason as that of the independent claim 16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 16, the claim recites “saving the updated audit table definition in the audit table”.  The instant application does not disclose the saving of the audit table definition in an audit table.  There are references of saving the audit table definition in the specification, however, they are not saved to an audit table.  Specifically, the instant application indicates an audit table definition can be saved in an audit configuration file ([0021]    In one embodiment, the audit table definition may be in an audit configuration file.) or an audit configuration table ([0056]    In step 425, if the audit table configuration's definition is not consistent with the transaction table, in step 430, a script is generated to address the inconsistencies between the transaction table and audit table, and to capture the difference in the corresponding column in the audit configuration table). Since the audit tables have similar structure as that of the transaction table, and are used to store transaction history data, using the tables for storing their own definitions does not make sense to a person skilled in the art.  Furthermore, the instant application’s specification does not clearly disclose the storing the audit table definition in the audit table or how table is used to store for dual purposes discussed above.  For the purpose of prior art examination, the Examiner interprets the limitation as “saving the updated audit table definition in the audit configuration table”.	The dependent claims 17-19 are rejected for the same reason as that of the independent claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Apex (NPL U: “SQL Server database auditing techniques”, hereinafter Apex), dated June 28, 2013, in view of Ricardo N. et al. (US 20060155747 A1, hereinafter Ricardo).

	Regarding claim 1, Apex teaches a method for auditing transaction data, comprising:
		in an information processing apparatus comprising at least one computer processor (Apex page 9, “ApexSQL Trigger”: the computer running the tool “ApexSQL Trigger” as the information processing apparatus, and the computer’s processor as one computer processor):
			receiving an audit enablement request for transaction data, the audit enablement request comprising an identification of a plurality of transaction tables and a request to generate a script for at least one of an audit trigger, an audit table DDL, and an audit sequence for each transaction table (Apex Page 9-10 the result from collecting data in preparation for creating triggers as an audit enablement request; Apex Page 10: the selections of the tables form an identification of a plurality of transaction tables; Apex Page 10, step 5: the selection of change type to audit, “INSERT, DELETE, UPDATE” as the request to generate a script; Apex Page 10 step 7: the request made by selecting “create triggers” is for an audit trigger; Apex Page 10 figure for step: each row as a transaction table);
			for each transaction table:
				retrieving information for the transaction table (Apex page 10 step 4: the columns for the selected transaction table as information for the transaction table);
				generating the script for the at least one of the audit trigger, the audit table DDL, and the audit sequence (Page 10 step 7 is the generating of the script.  Page 11 step 8, the script as the script);
		Apex thus far does not explicitly teach inserting the audit enablement request into an audit configuration table;
		 Apex further teaches inserting the audit enablement request into an audit configuration table (Apex page 3: 
    PNG
    media_image2.png
    586
    1399
    media_image2.png
    Greyscale
; [Examiner note: Apex discloses a feature available on the SQL Server version 2008 that persists the audit request and can be viewed via the server’s Object Explorer.  Furthermore, this feature is available in the SQL Server version 2008 Enterprise edition.]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Apex regarding the saving of audit request in SQL Server version 2008 into the teaching of Apex regarding using trigger script to perform database auditing to result in the claimed invention with audit request that is saved into a database table.
		One of ordinary skilled would be motivated to do so as both disclosures are in a same article by Apex teaching how to perform database auditing, and having the audit request saved in a database table, it would help a user to later modify or review the audit request.
		Apex further teaches saving  ([Examiner note: the crossed over text is taught by Ricardo below]; Apex Page 11 step 8, figure “The-Script-dialog-showing-the-script-that-
		Although Apex teach saving the generated script, Apex does not explicitly teach the script is saved in an audit configuration table.
		Ricardo teaches generated metadata can be saved in a file or a database table (Ricardo, para. [0024]: … Metadata 260 maps the selected columns in source table 270 to columns in history table 280, including the names of the columns that SE 210 will use for recording the identification of any user that updates source table 270 and for recording the time at which an update occurs. AT 205 then saves metadata 260 to persistent storage (360), such as a file or a database table, which SE 210 will access during the execution of the database application …; [Examiner note: it is a matter of implementation choice to save the generated script in a file or a database table since the number of options are very limited (file or database table) and there is no clear advantage in saving in one option versus saving in another option.  The instant specification also alternates the method of storages between using audit configuration table ([0003] … updating the audit configuration table with the generated script) and using audit configuration file when saving the audit table DDL script ([0039] … the audit configuration file may be updated with the audit table DDL script.).  As a result, Apex in view of Ricardo teaches that the trigger script is inserted into an audit configuration table).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ricardo, 
		One of ordinary skilled would be motivated to do so as both Apex and Ricardo teaches saving database data for auditing purposes; and using Ricardo’s teaching would provide more convenient method to record database changes and eliminate redundancy to save costs (Ricardo [0012] … there currently is no convenient mechanism for centrally recording and managing such information … Clearly, any system that could eliminate this redundant and time consuming programming effort would have an immediate impact on development and administration costs, and contribute significantly to the advancement of this technical field).
	
	Regarding claim 2, Apex as modified by Ricardo teaches the method of claim 1, wherein the request to generate the script comprises a flag (Apex, page 10, step 3’s fig. “In-the-main-grid-select-the-table-you-want-to-auditu1.png”, Insert, Update, Delete, Audit all as flag).
	
	Regarding claim 3, Apex as modified by Ricardo teaches method of claim 1, wherein the information for the transaction table comprises metadata (Apex, step 4, the data type, column name, and nullable as metatdata).

	Regarding claim 4, Apex as modified by Ricardo teaches the method of claim 3, wherein the metadata comprises at least one of a number of columns, a column length, and a datatype (Apex step 4, the column entries as number of columns, Data type as datatype, number within parenthesis after nvarchar as column length).

	Regarding claim 5, Apex as modified by Ricardo teaches the method of claim 1, wherein the script for the audit trigger captures a transaction event and metadata in the transaction table and updates an audit table with the transaction event and the metadata (Apex step 8, insert, delete and update as transaction event, details of the operation as metadata, audit_log_transactions table as audit table).

	Regarding claim 6, Apex as modified by Ricardo teaches the method of claim 5, wherein the transaction event is one of an entry addition, an entry deletion, and an entry modification in the transaction table (Apex step 8, insert, delete or update as transaction event).
	Regarding claim 7, Apex as modified by Ricardo teaches the method of claim 5.
	The combination thus far doesn’t explicitly teach wherein the metadata comprises an author of the transaction event and a date and time of the transaction event in the same embodiment cited above.
	However, Apex further teaches wherein the metadata comprises an author of the transaction event and a date and time of the transaction event when using SQL Server Audit feature (Apex, page 8, “For example, a trigger that is fired after a record was inserted into the Person.Person table inserts a table name, time and date when the record was inserted and the user name used to insert the record into a dbo”).

		One of ordinary skill would be motivated to do so as it gives user more insights into the audit data such as when the events happened  (Apex, page 12 shows a report user interface where the user and date range can be used to filter the audit for viewing audit data).  Doing so would give a more granular filtering and also reduce unneeded large amount of report entries.

	Regarding claim 10, Apex teaches a method for auditing transaction data in a transaction table, comprising:		in an information processing apparatus comprising at least one computer processor (Apex page 9, “ApexSQL Trigger”: the computer running the tool “ApexSQL Trigger” as the information processing apparatus, and the computer’s processor as one computer processor):			generating a trigger script identifying a transaction event to a transaction table (Apex  page 11 step 8: the script as the trigger script, transaction event, every INSERT, DELETE and UPDATE executed against the table as the transaction event, the table as the transaction table);			saving  ([Examiner note: the crossed over text is taught by Ricardo below]; Apex Page 11 step 8, figure “The-Script-dialog-showing-the-script-that-generates-the-specified-triggersu1.png”, there is a Save button enabling a person to save the generated script, the saved script as the audit configuration table”, the Save icon on the top left).
			monitoring the transaction table for occurrence of the transaction event (Apex page 23: once the triggers are created, they are fired for every INSERT, DELETE and UPDATE executed against the
table …);			in response to the occurrence of the transaction event, executing the trigger script comprising:				the trigger script collecting metadata for the transaction event (Apex page 11: the details of the operation as metadata; Examiner note: Apex teaches the collecting of meta data when the audit request was created, the claimed limitation indicates the transaction event metadata is collected when the trigger script was executed.  Since the changes to the tables due to these triggers are data related, not metadata related, the choice of when to perform the operation is an implementation choice.  Furthermore, perform the collection of metadata collection when the audit script is created save times compared to the claimed invention, since it’s done one time, versus it’s being done every single insert of data record into transaction table.  As a result, Apex still teaches the limitation of the claimed invention); and				the trigger script updating an audit table for the transaction table with the transaction event and the metadata (Apex page 11, AUDIT_LOG_TRANSACTIONS table as audit table).
 the generated script, Apex does not explicitly teach the script is saved in an audit configuration table.
		Ricardo teaches generated database table metadata can be saved in a file or a database table (Ricardo, para. [0024]: … Metadata 260 maps the selected columns in source table 270 to columns in history table 280, including the names of the columns that SE 210 will use for recording the identification of any user that updates source table 270 and for recording the time at which an update occurs. AT 205 then saves metadata 260 to persistent storage (360), such as a file or a database table, which SE 210 will access during the execution of the database application …; [Examiner note: it is a matter of implementation choice to save the generated script in a file or a database table since the number of options are very limited (file or database table) and there is no clear advantage in saving in one option versus saving in another option.  The instant specification also alternates the method of storages between using audit configuration table ([0003] … updating the audit configuration table with the generated script) and using audit configuration file when saving the audit table DDL script ([0039] … the audit configuration file may be updated with the audit table DDL script.)); 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ricardo, which teaches to save table metadata into a file or a database table, into the teaching of Apex to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Apex and Ricardo teaches saving database data for auditing purposes; and using Ricardo’s teaching would provide more convenient method to record database changes and centrally recording and managing such information … Clearly, any system that could eliminate this redundant and time consuming programming effort would have an immediate impact on development and administration costs, and contribute significantly to the advancement of this technical field).

	Regarding claim 11, Apex in view of Ricardo teaches the method of claim 10, wherein the transaction event is one of an entry addition, an entry deletion, and an entry modification in the transaction table (Apex page 11 step 8, INSERT, DELETE and UPDATE executed against the table as entry addition, entry deletion, and an entry modification).

	Regarding claim 12, Apex in view of Ricardo teaches the method of claim 10.
	Apex in view of Ricardo thus far does not explicitly teach wherein the metadata comprises an author of the transaction event and a date and time of the transaction event in the same embodiment cited above.
However, Apex further teaches wherein the metadata comprises an author of the transaction event and a date and time of the transaction event when using SQL Server Audit feature (Apex, page 8, “For example, a trigger that is fired after a record was inserted into the Person.Person table inserts a table name, time and date when the record was inserted and the user name used to insert the record into a dbo”).

		One of ordinary skill would be motivated to do so as it gives user more insights into the audit data such as when the events happened (Apex, page 12 shows a report user interface where the user and date range can be used to filter the audit for viewing audit data).  Doing so would give a more granular filtering and also reduce unneeded large amount of report entries.
	Regarding claim 13, Apex in view of Ricardo teaches the method of claim 10, wherein the trigger script identifies the transaction event in a second transaction table (Apex, step 3’s figure page 10: ;
    PNG
    media_image3.png
    402
    1198
    media_image3.png
    Greyscale
 ; [Examiner note: table rows after the 1st row as the second transaction table]).

	Regarding claim 14, Apex in view of Ricardo teaches the method of claim 13.
the second transaction table is identified in audit configuration table (Apex, step 3’s figure page 10:
    PNG
    media_image3.png
    402
    1198
    media_image3.png
    Greyscale
 ; [Examiner note: Apex in view of Ricardo teaches the second transaction table is selected as part of the audit script; Apex in view of Ricardo further teaches the audit script is saved in an audit transaction table (see rejection for claim 10 above). As a result, the second transaction table and its metadata selected in the figure in page 10 above is identified in an audit transaction table]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Apex in view of Ricardo, and further in view of Sorna Kumar Muthuraj (NPL V: “Create Audit Table and Insert\Update\Delete Triggers for a given table”, hereinafter Muthuraj).
	Regarding claim 8, Apex as modified by Ricardo teaches the method of claim 1.
	However, Apex as modified by Ricardo does not explicitly teach the script for the audit table DDL defines an audit schema for the transaction table.
		Muthuraj teaches wherein the script for the audit table DDL defines an audit schema for the transaction table (Muthuraj page 1, item #1: Creates an audit table 
AuditDataState -- Stores the data state whether "New" or "Old"
AuditDMLAction -- Stores the DML Action like "Insert","Update","Delete"
AuditUser -- Stores the User performed the action on the table
AuditDateTime -- Stores the date time on which the action happened.)
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Muthuraj, which implement an audit table DDL script defining the audit schema for the transaction table to the combined teachings of Apex and Ricardo to result in the limitations of the claimed invention.
		One of ordinary skill would be motivated to do so as both Apex and Muthuraj teach using triggers to help audit database tables.  Furthermore, incorporating Muthuraj’s teaching would help users creating these audit tables because Apex discloses the need to create them (Apex top of page 23: Before such triggers are created, you should design and create the table(s) where the captured DML will be
Stored), but Apex does not go into the specific of how the tables can be created.
	
	Regarding claim 15, Apex in view of Ricardo teaches the method of claim 10.
	Apex does not teach the audit configuration table has a standardized format. However, Muthuraj teaches the audit configuration table has a standardized format (Muthuraj page 1, step 1, the audit tables all have 4 additional columns, which is interpreted as a standardized audit table format for all audit tables, also the description 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching Muthuraj to use a standardized format for the audit tables with the teaching of Apex in view of Ricardo to result in the limitations of the claimed invention.
		One of ordinary skill would be motivated to do so as to keep the design of all audit tables consistent, consistent audit reports and to provide ease of maintenance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Apex in view of Ricardo, and further in view of Seiler et al. (US 7,634,520 B1, hereinafter Seiler).
	Regarding claim 9, Apex in view of Ricardo teaches the method of claim 1.
		However, Apex in view of Ricardo does not teach wherein the script for the audit sequence generates a unique value for each new entry in an audit table.
		Seiler teaches an audit table having unique sequence number (Seiler col. 6 lines 47-67, globally unique sequence number as unique value, audit system record as entry, the script or command that creates the unique sequence number for each new entry in an audit table as the audit sequence script).
		It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Seiler to generate a unique value for each new entry in an audit table to the combined teaching of Apex and Ricardo to result in the limitations of the claimed invention.
sequence of data changes that occurred during an audit event by maintaining a globally unique sequence number across audit system 104 records.)

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable by Muthuraj in view of Apex and further in view of Ricardo.	Regarding claim 16, Muthuraj teaches a method for performing an audit validation process, comprising:
		in an information processing apparatus comprising at least one computer processor (Muthuraj’s utility runs inside a database system.  The computer running the database system is the information processing apparatus, the computer’s processor as one computer processor):
			retrieving an audit table definition for a transaction table in an audit table (Muthuraj, pages 4- 5, under section “Get the comparision metadata for Main and Audit Tables”, column name, data type and char length as audit table definition);
			identifying an inconsistency between the audit table definition for the transaction table and a transaction table definition (Muthuraj, page 4, 5, under section “Get the comparision [sic] metadata for Main and Audit Tables”, “Deleted” or “Added” as identifying an inconsistency);
capturing the inconsistency (Muthuraj, page 4, 5, under section “Get the comparision metadata for Main and Audit Tables”, “Deleted” or “Added” as inconsistency, NewAddedCols as the capturing of the inconsistency);
			generating a script to update the audit table definition (Muthuraj, page 6, SQL as the script to update the audit table);
			updating the audit table definition using the script (Muthuraj page 2, Usage: EXEC GenerateTriggers @Schemaname = 'dbo',@Tablename = 'TableName', @GenerateScriptOnly =0,@ForceDropAuditTable =1; Muthuraj middle of page 2: 16-Aug-2016 -- > Modified to generate alter table scripts instead of droping and creating the audit table; Muthuraj top of page 7: EXEC(@SQL)
PRINT 'Audit table ' + @QuotedSchemaName + '.' + @QuotedAuditTableName + ' Created \ Altered succesfully'; [Examiner note: by running the script with the parameter GenerateScriptOnly set to 0 would update the audit table definition]);
		Although Muthuraj teaches the limitations of claim 16, Muthuraj does not explicitly teach saving the updated audit table definition in the audit table.
		Apex teaches saving the updated audit table definition([Examiner note: the crossed over text is discussed below]; Apex, page 23, step 8, figure “The-Script-dialog-showing-the-script-that-generates-the-specified-triggersu1.png”: 
    PNG
    media_image1.png
    467
    1164
    media_image1.png
    Greyscale
; [Examiner note: the Save button enabling a person to save the generated script, which has the updated audit table definition in the top left corner]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of 
Apex, which teaches the saving of the audit table definition, into the teaching of Muthuraj to result in the limitation saving the updated audit table definition.
		One of ordinary skilled would be motivated to do so as both Muthuraj and Apex teaches methods using triggers to create audit for transaction tables, and using Apex teaching would help users be able to review changes to the database schema at a later time.
		Although Muthuraj in view of Apex teaches the limitations of claim 16 (see discussion above), Muthuraj in view of Apex does not explicitly teach saving the updated audit table definition in the audit table.
		Ricardo teaches saving history table metadata in a database table ([Examiner note: the instant application’s specification does not disclose this limitation.  See 112(a) and 112(b) rejections above.  For the purpose of prior art examination, the audit configuration table”]; Ricardo, para. [0024]: … Metadata 260 maps the selected columns in source table 270 to columns in history table 280, including the names of the columns that SE 210 will use for recording the identification of any user that updates source table 270 and for recording the time at which an update occurs. AT 205 then saves metadata 260 to persistent storage (360), such as a file or a database table, which SE 210 will access during the execution of the database application …; [Examiner note: it is a matter of implementation choice to save the generated script in a file or a database table since the number of options are very limited (file or database table) and there is no clear advantage in saving in one option versus saving in another option.  The instant specification also alternates the method of storages between using audit configuration table ([0003] … updating the audit configuration table with the generated script) and using audit configuration file when saving the audit table DDL script ([0039] … the audit configuration file may be updated with the audit table DDL script.)); 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ricardo, which teaches to save history table metadata into a file or a database table, into the combined teachings of Muthuraj and Apex to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as Muthuraj, Apex and Ricardo teaches saving database data for auditing purposes; and using Ricardo’s teaching would provide more convenient method to record database changes and centrally recording and managing such information … Clearly, any system that could eliminate this redundant and time consuming programming effort would have an immediate impact on development and administration costs, and contribute significantly to the advancement of this technical field).

	Regarding claim 17, Muthuraj in view of Apex and Ricardo teaches the method of claim 16, wherein the inconsistency comprises an addition of a column in the transaction table, a removal of a column in the transaction table, and a change in a data type in a column in the transaction table (Muthuraj, page 4, 5, under section “Get the comparision [sic] metadata for Main and Audit Tables”, “Deleted” removal of a column, “Added” as addition of a column; page 5 section “Find data type changes between table”, NC.MainTableDataType compared to  NC.AuditTableDataType as change in a data type).
	Regarding claim 18, Muthuraj in view of Apex and Ricardo teaches the method of claim 16, wherein the script is an alter script (Muthuraj, page 6, ALTER  as alter, SQL as alter script).
Regarding claim 19, Muthuraj in view of Apex and Ricardo does not explicitly teach wherein the audit table definition is in an audit configuration file.
However, Apex teaches the audit table definition is in an audit configuration file (Apex, page 23, step 8, figure “The-Script-dialog-showing-the-script-that-generates-
    PNG
    media_image1.png
    467
    1164
    media_image1.png
    Greyscale
; [Examiner note: the Save button enabling a person to save the generated script, which has the updated audit table definition in the top left corner]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200250169 A1 - DATABASE CHANGE CAPTURE WITH TRANSACTION-CONSISTENT ORDERTechniques to efficiently capture and replicate changes that occur in database tables. The changes are captured in a transaction-consistent order, and in a format that may easily be searched and accessed using common relational queries.
US 8332349 B1 - Asynchronous acid event-driven data processing using audit trail tools for transaction systems

US 6405212 B1 - Database system event triggers
The technique also includes receiving an indication of a selected event that belongs to the set of one or more events associated with the selected scope. Trigger metadata is stored that identifies both the selected scope and the selected event. A technique is also described for executing a process in this database management system. Flags indicative of one or more applicable events of the selectable events are loaded into a private cache of the process and checked when a new event occurs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 





03/16/2021
/V.H.H/
Examiner, Art Unit 2162   


  /PIERRE M VITAL/  Supervisory Patent Examiner, Art Unit 2162